In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00178-CR



           WILLIAM JAMES AKIN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 336th District Court
                 Fannin County, Texas
             Trial Court No. CR-13-24791




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
           In June 2013, toward the end of her family reunion at Bonham State Park, Grace1 became

concerned that her forty-year-old brother, William James Akin, might have acted inappropriately

toward fourteen-year-old Katie, one of the two teenaged daughters of Grace’s fiancé, Mark. It had

just been reported to Grace by Katie’s sixteen-year-old sister, Martha, that Akin had earlier

suggestively complimented, and lingered as he thoroughly eyed, the bikini-clad Martha outside

nearby restroom facilities. Still earlier that day, the bikini-clad Katie had spent some extended

time in close contact with Akin in the lake, as the rest of the reunion group was playing in the

water not far away. Exactly what that contact had consisted of had been screened by the water and

the distance from the main group of swimmers to Katie and Akin.

           Though Katie initially denied any Akin misdeeds, she soon admitted to Grace that Akin

had touched her sexually. That ultimately led to Akin’s conviction on multiple charges. In the

case appealed here,2 Akin was convicted of sexual assault of a child3 and sentenced to twenty

years’ imprisonment.




1
 Grace, along with everyone else in either family group, except the defendant, William James Akin, is given a
pseudonym in this opinion to protect the minors’ involved. See TEX. R. APP. P. 9.8(b)(2), 9.10(a)(3). Those so named
include Mark; Mark’s daughters; Martha and Katie; Mark’s fiancée, Grace; Akin’s mother, Molly; Akin’s cousin,
Melinda; and the wife of another Akin cousin, Fiona.
2
 In cases arising from the same incident, Akin was also convicted of three counts of indecency with a child by sexual
contact, convictions that have also been appealed to this Court and addressed in opinions released the same date as
this opinion, in our case numbers, 06-14-00179-CR, 06-14-00180-CR, and 06-14-00181-CR.

3
    See TEX. PENAL CODE ANN. § 22.011(a)(2) (West 2011).


                                                           2
           In a consolidated brief addressing all four cases, Akin contends that the trial court erred in

admitting four photographs depicting pornography-related screenshots from his laptop and in

granting the State’s challenge of a juror for cause. We find that (1) no harm came from the error

in admitting the photographs regarding Akin’s use of pornography and (2) the trial court was

within its discretion in dismissing a juror for cause at the State’s request. Therefore, we affirm the

judgment of the trial court.

(1)        No Harm Came from the Error in Admitting the Photographs Regarding Akin’s Use of
           Pornography

           Akin claims harmful error in the admission of four photographs of screen displays on his

laptop computer, two of those describing various pornographic sites appearing in internet search

histories and two displaying pornographic websites that had been actively running when his

computer was seized. Although the admission of these photographs was error, the error was

harmless.

           Before we address the admission of these four photographs, we review the context of the

offense and trial.

           At the consolidated trial, Katie gave detailed testimony about the incident in question. At

three feet, ten inches tall, Katie is unusually short for her age.4 On Saturday, the family reunion

revelers spent most of the day in the lake. Since most of the activity took place in water that was

around five feet deep, Katie rode on other people’s backs. Akin was the last person to carry her

on his back.



4
    Katie suffers from pseudoachondroplasia, a genetic bone growth disorder.
                                                           3
       While Katie rode on Akin’s back, her feet fell asleep. Akin began rubbing them, but then

worked his way up Katie’s legs. Even though she told him, “[T]his is really weird,” he continued

to rub her thighs, her butt, and then under her swimsuit, and then put his finger in her vagina. Katie

testified she was scared and wanted to cry out to the others that were in the water, but she froze.

Akin moved his fingers up and down for a few minutes, then moved her to his side. She said he

then put his hand underneath the top of her swimsuit and grabbed her breast. After that, he

removed his hand and again put his hand inside the bottom of her swimsuit and put his finger back

into her vagina. She testified that he then pulled his swimsuit down, took out his penis, and

grabbed her leg to make her leg and foot rub against it. Then he grabbed her hand and made her

hand rub his penis. Katie testified that this did not last long before Akin said, “We’re going to get

caught. We need to stop.” He then pulled up his swimsuit, put her on his back and again put his

finger in her vagina. He asked her if she wanted to go to the bathroom to “finish this,” but she did

not respond. Akin told her that she could not say anything about what had happened and said, “I

don’t want to go to jail for 20 years over this.” She said Akin finally stopped when his mother,

Molly, got in the water and walked toward them to take a picture.

       Melinda, one of Akin’s cousins, also testified for the State. She testified that she had seen

Katie on Akin’s back in the lake at the reunion. At the time, they were on one side of a large float,

off by themselves, while the rest of the people were on the other side. She said that Katie was

cheek-to-cheek with Akin and his arms and hands were up high, behind his back. She testified

that because of the positioning of his arms and hands, she thought he might be “fingering” her,

that is, that his finger was inside her vagina. At the time, she dismissed her suspicion and said

                                                  4
nothing, because she gave him the benefit of the doubt and could not believe it could be happening

with all the people around. After thinking more about it, she told her sister the next day that she

believed Akin had been fingering Katie out in the lake. Fiona, who is married to Akin’s cousin,

Gary, testified that she had seen Akin holding Katie like a koala bear in the lake and that it made

her uncomfortable because they were so close and he was not her father.

            Over Akin’s objections, his ex-wife,5 Misti, testified regarding Akin’s use of pornography

and desire for sex during their marriage.6 She testified that, during the fourteen years of their

marriage, Akin wanted to have sex almost all the time, requesting it multiple times a day.7 She

also testified about Akin’s use of pornography. Misti testified that, early in their marriage, Akin

watched “normal” pornography, but in the last years of their marriage, he was watching more

aggressive pornography. She described these as wife-raping videos, forced sex, and simulated

rape. According to Misti, over the last couple of years of their marriage, Akin viewed pornography

three to five times a day and would masturbate as he watched it. He viewed pornography on his

computer, on DVDs, and in magazines. Misti testified that, although Akin would use emotional

manipulation to convince her to have sex with him, he never physically forced her. On cross-


5
    Misti was married to Akin at the time of the offense, but divorced him in September 2013.
6
 Although Akin timely objected to Misti’s testimony regarding his desire for sex and use of pornography, he does not
bring any error in this Court regarding this testimony.
7
 Akin requested, and the trial court gave, a limiting instruction that limited the jury’s consideration of testimony
regarding Akin’s desire for sex only for the purposes of motive, opportunity, intent, preparation, plan, knowledge,
identity or absence of mistake or accident, and only if it believed the testimony beyond a reasonable doubt. See TEX.
R. EVID. 404(b). The Texas Rules of Evidence were amended by orders of the Texas Supreme Court and Court of
Criminal Appeals, effective April 1, 2015. Those Rules quoted in this opinion are the Rules in effect at the time of
the trial of this case. To facilitate access to the text of the Rules in effect at the time of trial, we note that those Rules
first appeared in volume sixty of the Texas Bar Journal, beginning on page 1129. See 60 Tex. B.J. 1129 (1997).

                                                              5
examination, Misti testified that, the night before the Saturday contact, Katie had jumped onto

Akin’s lap as they sat around the campfire.

       The State also offered the testimony of Eddie L. Wagoner, a licensed professional

counselor, licensed clinical social worker, and licensed sex-offender-treatment provider. Wagoner

testified that he has worked for almost forty years in the area of sexual offenses against children

and has been a registered sex-offender-treatment provider for approximately twenty-five years.

He testified regarding the different types of offenders that abuse children: the pedophile, who has

a predisposition to be sexually attracted to children, and the “regressed” offenders, who are

relatively normal in most aspects of their lives. He explained that regressed offenders develop a

diminished thinking capability that allows them to become focused on using a child for sexual

gratification. He also explained how pornography distorts a person’s thinking by objectifying

women and children so that they are looked on as sexual objects, rather than as people. He pointed

out, however, that the use of pornography was only one factor in the distortion of thinking.

Wagoner explained that the regressed thinking process involves overcoming the accepted social

norms of behavior by first entertaining the possibility of engaging in inappropriate behavior, such

as sex with a child, then creating an atmosphere in one’s mind where it is permissible to engage in

the behavior. If a person’s thinking has regressed this far, then he may commit a sexual offense

when the opportunity arises.

       Wagoner agreed that such a person might view a teenage girl at a camp out who sat in his

lap as someone who was interested in him sexually and then look for an opportunity. Wagoner



                                                6
also agreed that this type of offender might commit the offense in a spot visible to other people if

he could do it with an element of secrecy.

       On cross-examination, Wagoner testified that he was testifying only to general

characteristics of offenders and not expressing an opinion that an offense had been committed in

this case. He also stated that he did not know anything about this particular case. He testified that

neither viewing pornography nor having a strong sexual desire necessarily leads to commission of

a sexual offense.

       The State offered the testimony of Grace, Martha, Mark, Katie’s mother, Akin’s children

and stepson, a clinical counselor, a licensed sex-offender-treatment provider, and the investigating

officer. A forensic psychologist, his mother, an aunt, and a cousin testified on Akin’s behalf. Akin

chose not to testify. Since Akin does not challenge the legal sufficiency of the evidence supporting

his conviction, we will not discuss all of the other evidence presented in detail. Rather, we will

concentrate on the evidence relevant to the analysis of Akin’s challenge concerning the admission

of the four photographs.

       Sergeant Jacob Barker of the Fannin County Sheriff’s Department investigated the charges

against Akin. Barker testified that, on the day Akin was arrested but after his arrest, he contacted

Akin’s then-wife, Misti, and obtained her permission to pick up and search the family’s laptop

computer. After obtaining the laptop and returning to his office, Barker opened the laptop.

Without objection, he testified that, on opening the laptop, he observed that there were two

pornographic websites actively playing and that he photographed both of these web pages, thus

producing two of the four challenged photographs. Barker then checked the search history on the

                                                 7
laptop for the two previous days and photographed the two pages that were displayed, thus

producing the other two challenged photographs. He testified that he then scanned the hard drive

of the laptop with an ADF triage key, which he explained contains a program designed to scan the

computer for child exploitation material. Barker testified, again without objection, that after

scanning the laptop for five hours, over 50,000 pornographic images, videos, and websites were

found on the computer. He stated that all of the pornographic material recovered from the laptop

involved adults and that he was not able to identify any child pornography.

           The State offered the two photographs of the search history as State’s Exhibits 8 and 9, and

the photographs of the two pornographic websites that were actively playing as State’s Exhibits

10 and 11. Akin immediately objected under Rules 401, 402, 403, and 404(a) of the Texas Rules

of Evidence.8 He specifically objected that the photographs were not relevant, that they were

unfairly prejudicial, and that they violated Rule 404(a). The State responded that they were

relevant “to help the State prove the defendant’s intent to arouse or gratify the sexual desire and

the increase -- the increased nature of his sexual desire, and the -- the force in which he’s using --

that he’s enjoying, employing the fantasy.”

           Akin argues that these photographs of pornographic websites and internet search histories

are not relevant since there is no evidence that he viewed child pornography or that he used

pornography in perpetrating the offense against the child.9 He also argues that the exhibits should


8
    See TEX. R. EVID. 401, 402, 403 & 404(a).

9
 Akin also argues that the exhibits were not relevant because there is no evidence that he is the person who viewed
the pornographic websites or performed the internet searches indicated on the search histories. However, at trial, Akin
only generally objected that they were not relevant, were unfairly prejudicial, and violated Rule 404(a), which forbids
the admission of “[e]vidence of a person’s character or character trait . . . for the purpose of proving action in
                                                          8
have been excluded as inadmissible character evidence under Rule 404(a). See TEX. R. EVID.

404(a). Finally, Akin argues that, if the exhibits are relevant, they should have been excluded

under the balancing test of Rule 403. See TEX. R. EVID. 403. The State argues that the exhibits

were relevant to show Akin’s intent to arouse or satisfy his sexual desire.10 It argues that the

websites and search histories shown in the exhibits were “relevant circumstantial evidence of

[Akin’s] sexual desire and, by extension, the actions by which he might gratify that sexual desire.”

         Relevant evidence is “evidence having any tendency to make the existence of any fact that

is of consequence to the determination of the action more or less probable than it would be without

the evidence.” TEX. R. EVID. 401. While relevant evidence is generally admissible, evidence that

“is not relevant is inadmissible.” TEX. R. EVID. 402. Further, relevant evidence “may be excluded

if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of

the issues, or misleading the jury, or by considerations of undue delay, or needless presentation of

cumulative evidence.” TEX. R. EVID. 403.




conformity therewith on a particular occasion.” See TEX. R. EVID. 404(a). On appeal, the point of error “must
correspond or comport with the objection made at trial.” Wright v. State, 154 S.W.3d 235, 241 (Tex. App.—Texarkana
2005, pet. ref’d) (citing Dixon v. State, 2 S.W.3d 263, 273 (Tex. Crim. App. 1998); Thomas v. State, 723 S.W.2d 696,
700 (Tex. Crim. App. 1986)). If the record does not show a “timely request, objection or motion” that specifically
states the grounds for the ruling sought, then the issue is not preserved for appeal. TEX. R. APP. P. 33.1(a)(1)(A); see
Clark v. State, 365 S.W.3d 333, 339 (Tex. Crim. App. 2012); Resendez v. State, 306 S.W.3d 308, 312 (Tex. Crim.
App. 2009). If the objection at trial does not correspond with the issue on appeal, nothing is preserved for review.
Ibarra v. State, 11 S.W.3d 189, 197 (Tex. Crim. App. 1999); Wright, 154 S.W.3d at 241. Since Akin failed to assert
these objections at trial, there is nothing preserved for our review.
10
  The Texas Court of Criminal Appeals has recognized that the intent to arouse or gratify sexual desire is an implicit
element of aggravated sexual assault of a child. Ochoa v. State, 982 S.W.2d 904, 908 (Tex. Crim. App. 1998). “Intent
to arouse or gratify the sexual desire of any person” is also an explicit element of indecency with a child. TEX. PENAL
CODE ANN. § 21.11(c) (West 2011). For the purposes of this opinion, we assume, without deciding, that the intent to
arouse or gratify sexual desire is an implicit element of sexual assault of a child.
                                                           9
       We review a trial court’s decision to admit or exclude evidence under an abuse of discretion

standard. Martin v. State, 173 S.W.3d 463, 467 (Tex. Crim. App. 2005); Saucedo v. State, 129
S.W.3d 116, 120 (Tex. Crim. App. 2004); Warr v. State, 418 S.W.3d 617, 619 (Tex. App.—

Texarkana 2009, no pet.). As long as the trial court’s ruling is within the zone of reasonable

disagreement, we will uphold its ruling. Martin, 173 S.W.3d at 467; Montgomery v. State, 810
S.W.2d 372, 391 (Tex. Crim. App. 1991) (op. on reh’g); Warr, 418 S.W.3d at 619.

       While the evidence of pornography use may show the nature of Akin’s desires and what

actions he might take to fulfill those desires, it does not follow, as argued by the State, that this

evidence, standing alone, is relevant to any issue in this case. Generally, for evidence of

pornography use by the defendant to be admissible to show a defendant’s intent to arouse or satisfy

his sexual desire, there must be some evidence showing a nexus between the pornography and

either the victim or the nature of the offense committed. See, e.g., Sarabia v. State, 227 S.W.3d
320, 324 (Tex. App.—Fort Worth 2007, pet. ref’d) (admitting photographs of pornography

depicting activities with preteen boys similar in kind to those perpetrated on child victim). For

instance, in cases involving sexual offenses against a child, evidence of the defendant’s use of

child pornography is generally held to be relevant circumstantial evidence of the defendant’s intent

to arouse or gratify his sexual desire. See, e.g., Lewis v. State, 676 S.W.2d 136, 139 ( Tex. Crim.

App. 1984) (nude photographs of child victim in indecency case); Sarabia, 227 S.W.3d at 324

(photographs depicting activities with pre-teen boys in trial of aggravated sexual assault of child);

Darby v. State, 922 S.W.2d 614, 620 (Tex. App.—Fort Worth 1996, pet. ref’d) (magazine

containing sexually explicit photographs of young female posing with teddy bear corresponded to

                                                 10
offense in which defendant had child victim pose with teddy bear); Barto v. State, No. 13-13-

00384-CR, 2014 WL 895511, at *2, *4 (Tex. App.—Corpus Christi Mar. 6, 2014, pet. ref’d) (mem.

op., not designated for publication)11 (child pornography in continuous sexual abuse of child,

defendant had victims watch pornography during commission of offense). In such cases, a nexus

existed between the type of pornography used and either the victim or the nature of the offense.

        Likewise, some nexus must exist to make evidence of the defendant’s use of adult

pornography relevant in cases involving sexual offenses against children. In Allen v. State, our

sister Court of Appeals held that a picture of a videotape cover containing adult pornography had

some probative value in a trial for sexual offenses against a child when the child victim testified

that the defendant “made her watch pornographic movies with him and would make her try to

engage in the same sexual acts portrayed in the movie.” Allen v. State, No. 01-10-00652-CR, 2012
WL 2106550, at *4–5 (Tex. App.—Houston [1st Dist.] June 7, 2012, pet. ref’d) (mem. op., not

designated for publication). Notably, this evidence was offered to corroborate the victim’s version

of the events, not to show the defendant’s intent to arouse or gratify his sexual desire. Id. at *3.

        On the other hand, when the evidence does not show this nexus, evidence of adult

pornography has been held irrelevant. In Cox v. State, the defendant was convicted of two counts

of indecency with a child.         Cox v. State, Nos. 13-00-184-CR & 13-00-185-CR, 2001 WL
34392825, at *1 (Tex. App.—Corpus Christi Aug. 9, 2001, no pet.). Over the defendant’s

objection, the trial court admitted a copy of an online sex magazine that contained a small article


11
  Although unpublished cases have no precedential value, we may take guidance from them “as an aid in developing
reasoning that may be employed.” Carrillo v. State, 98 S.W.3d 789, 794 (Tex. App.—Amarillo 2003, pet. ref’d).

                                                      11
related to homosexuality on the internet, but no articles relating to sex with children or unnatural

interest in children. Id. at *5. The State argued that the magazine was offered to show intent,

motive, opportunity, and identity, and pointed to the testimony of the victim that the defendant

watched child pornography and masturbated in front of him. Id. The Court of Appeals held that

this testimony of the victim failed to show how the offered exhibit was relevant to show any of the

bases for which it was offered. Id.

       Other than arguing that the exhibits are relevant to generally show Akin’s sexual desires

and what actions he might take to satisfy those desires, the State makes no argument, and points

to no evidence, that would show how these exhibits, all of which involve adult pornography, are

relevant to show Akin’s intent to satisfy his sexual desire either by sexually assaulting or sexually

contacting a child. The websites and search histories in question all involve pornography involving

adults. Barker testified that, of the 50,000 pornographic images, video recordings, and websites

found on Akin’s computer, all of the material involved adults. Also, although Akin’s use of

pornography over the past several years involved viewing violent and forced sex, none of it

concerned children. In addition, although there was testimony that Akin would masturbate while

watching the pornography, this was done in the privacy of his own home, not in front of children.

The State offered the testimony of Wagoner in an apparent attempt to establish a nexus between

the general use of pornography and sexual offenses against children. However, Wagoner did not

testify to any link between the use of pornography involving adults and sexual offenses against

children, either generally or in this case in particular. He testified that the effect of using

pornography tends to reinforce a regression in the thinking processes that allows a potential

                                                 12
offender to entertain the possibility of committing sexual offenses, but he did not express an

opinion on whether or not Akin’s use of pornography had such an effect on his thinking processes.

Further, although Akin’s wife testified regarding his sexual desire and use of violent and forced-

sex pornography, she testified that he never physically forced her to have sex. Finally, there is

nothing in the record to suggest that pornography was used in the commission of the offense.

        “Evidence of extraneous sexual activity that simply proves certain propensities toward

sexual conduct in general is not admissible.” Warr, 418 S.W.3d at 621 (citing Boutwell v. State,

719 S.W.2d 164, 176–81 (Tex. Crim. App. 1985) (op. on reh’g)). Since the record does not show

a nexus between Akin’s use of adult pornography and either the victim or the nature of the offense,

we find that the exhibits were not relevant evidence tending to show Akin’s intent to arouse or

gratify his sexual desire by sexually assaulting or sexually contacting children. Admitting State’s

Exhibits 8, 9, 10, and 11, over Akin’s objections, was error.

        Admitting evidence in violation of a Rule of Evidence is considered non-constitutional

error. See Coble v. State, 330 S.W.3d 253, 280 (Tex. Crim. App. 2010); Johnson v. State, 967
S.W.2d 410, 417 (Tex. Crim. App. 1998). Unless it affects a substantial right of the defendant,

non-constitutional error must be disregarded. TEX. R. APP. P. 44.2(b); Warr, 418 S.W.3d at 621.

We should not overturn the conviction for non-constitutional error if, after examining the whole

record, we have “‘fair assurance that the error did not influence the jury, or had but a slight effect.’”

Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App. 2000) (quoting Johnson v. State, 967
S.W.2d 410, 417 (Tex. Crim. App. 1998)).



                                                   13
       In assessing whether the jury’s decision was adversely influenced by the error, we

“consider everything in the record, including any testimony or physical evidence admitted for the

jury’s consideration, the nature of the evidence supporting the verdict, the character of the alleged

error and how it might be considered in connection with other evidence in the case.” Baxter v.

State, 66 S.W.3d 494, 499 (Tex. Crim. App. 2001); Warr, 418 S.W.3d at 621. We may also

consider the jury instructions, the parties’ theories, and closing arguments, if material to the

appellant’s claim. Baxter, 66 S.W.3d at 499; Warr, 418 S.W.3d at 621. Whether the State

emphasized the erroneous evidence may also be a factor. Motilla v. State, 78 S.W.3d 352, 356

(Tex. Crim. App. 2002).       Improper admission of evidence is not reversible error if other

unchallenged evidence proves the same facts. Murphy v. State, 12-07-00368-CR, 2009 WL
2450990, at *2 (Tex. App.—Tyler Aug. 12, 2009, pet. ref’d) (mem. op., not designated for

publication); Warr, 418 S.W.3d at 621 (citing Anderson v. State, 717 S.W.2d 622, 628 (Tex. Crim.

App. 1986)).

       The record in this case demonstrates that the error is harmless.          First, the exhibits

erroneously admitted consisted of two pages reflecting internet search history and photographs of

two pornographic websites. Essentially the same facts were shown by the testimony of Akin’s ex-

wife, Misti. She testified that, in the last years of their marriage, Akin was watching aggressive

and vulgar pornography, including wife-raping video recordings, forced sex, and simulated rape.

Misti also testified that Akin viewed pornography many times every day. Barker testified that

over 50,000 pornographic images, videos, and websites were recovered from Akin’s laptop. None

of this testimony is challenged on appeal.

                                                 14
       In addition, Katie gave a clear account of the circumstances surrounding the sexual assault

and sexual contact, and two of Akin’s cousins confirmed critical parts of Katie’s testimony.

Testimony from Melinda and Fiona confirmed the close and suspicious behavior of Akin and

Katie, consistent with Katie’s testimony. Grace confirmed Katie’s outcry statement. Thus, there

is substantial testimony from both the victim and Akin’s family members supporting the

conviction.

       Further, in its initial final argument, the State mentioned the internet search history only

once. On rebuttal, the State, in response to Akin’s argument, told the jury that the pornography

was introduced only to show Akin’s sexual desire and intent. Combined, these references

consisted of only two paragraphs out of twelve and one-half pages of the State’s argument in the

transcript. The majority of its argument focused on Katie’s testimony regarding the assault, the

confirming testimony of Akin’s cousin and sister, and the testimony of Akin’s ex-wife.

       Considering the unchallenged testimony previously discussed and the evidence supporting

the conviction, and after reviewing the entire record, we have a fair assurance that the improperly

admitted evidence did not influence the jury, or would have had only a slight influence on the jury.

We overrule this point of error.

       (2)     The Trial Court Was Within Its Discretion in Dismissing a Juror for Cause at the
               State’s Request

       Akin also claims the trial court reversibly erred in granting the State’s for-cause challenge

of venireperson Horner. Akin argues that the State failed to establish that Horner could not render

a guilty verdict based on the testimony of one witness whom he believed beyond a reasonable

doubt and whose testimony proved every element of the alleged offense beyond a reasonable
                                                15
doubt.12 The State argues that Akin failed to preserve any error and also waived any error.

Alternatively, the State argues that the trial court did not abuse its discretion in granting its

challenge for cause. We agree that the trial court remained within its discretion in sustaining the

challenge to the juror.

         (a)      Error Was Preserved

         “Preservation of error is a systemic requirement on appeal. If an issue has not been

preserved for appeal[,] . . . [the appellate court] . . . should [not] address the merits of that issue.”

Ford v. State, 305 S.W.3d 530, 532 (Tex. Crim. App. 2009) (citations omitted).                                    Under

Rule 33.1(a) of the Texas Rules of Appellate Procedure, an issue is not preserved on appeal unless

the record shows that it was presented to the trial court “by a timely request, objection or motion”

that “stated the grounds for the ruling that the complaining party sought from the trial court with

sufficient specificity to make the trial court aware of the complaint, unless the specific grounds

were apparent from the context.” TEX. R. APP. P. 33.1(a)(1)(A); Clark v. State, 365 S.W.3d 333,

339 (Tex. Crim. App. 2012); Resendez v. State, 306 S.W.3d 308, 312 (Tex. Crim. App. 2009).

Under this Rule, “a party need not state his objection with specificity in order to preserve error so

long as the record otherwise makes it clear that both the trial court and the opposing party

understood the legal basis.” Thomas v. State, 408 S.W.3d 877, 884 (Tex. Crim. App. 2013). Also,


12
  Akin also argues that the trial court’s error in sustaining the State’s challenge for cause violated his right to a fair
and impartial jury and to due process. See U.S. CONST. amend. VI, XIV; TEX. CONST. art. I, § 10. As such, he urges
us to apply a constitutional harm analysis, which he candidly acknowledges is contrary to established precedent of the
Texas Court of Criminal Appeals. See Jones v. State, 982 S.W.2d 386, 391 (Tex. Crim. App. 1998) (erroneous
granting of State’s challenge for cause does not, except in few limited instances, violate defendant’s rights to due
process and to impartial jury guaranteed by Sixth and Fourteenth Amendments to United States Constitution and by
Article I, Section 10 of Texas Constitution). Since we find that the trial court did not abuse its discretion in granting
the challenge for cause, we need not address this argument.
                                                           16
an issue on appeal that does not comport with the objection made at trial presents nothing for

appellate review. Ibarra, 11 S.W.3d at 197; Wright, 154 S.W.3d at 241.

        The State contends that Akin’s objection to the challenge for cause was not sufficiently

specific to inform the trial court and the State of the basis of his objection and why he thought he

was entitled to the requested ruling. To the contrary, the basis of Akin’s objection to the State’s

challenge was apparent from the context. Since the State’s voir dire of Horner is relevant to all

facets of this point of error, we will set forth the relevant portions.

        After explaining to the veniremembers its burden of proof and its entitlement to a

conviction on proof of the defendant’s guilt beyond a reasonable doubt with only one witness, the

State asked:

               . . . . So I’m going to ask each and every one of you, would you refuse to
        convict on the testimony of only one witness even if that witness convinces you of
        the defendant’s guilt beyond a reasonable doubt? Okay. So, the question’s not
        could one witness ever get you to beyond a reasonable doubt. The question is, if
        one witness got you to beyond a reasonable doubt, would you refuse to convict?
        What do you think, Mr. Horner, would you refuse or would you convict?

                VENIREPERSON [Horner]: Depending on what the total facts are in the
        case.

                [The State]: Okay . . . in the question, the total facts are that that one witness
        convinced you of the defendant’s guilt. So, if that one witness convinced you of
        the defendant’s guilt, would you nevertheless still refuse to convict merely because
        the State put only one witness on the stand?

                [Horner]: It would be hard.

                [The State]: It would be hard. Okay.

                        ....


                                                   17
        [The State]: . . . . So, the State puts on its one witness and that one witness
convinces you that the defendant is guilty beyond a reasonable doubt. Okay? So,
the State’s met its burden. Right?

       [Horner]: Okay.

       [The State]: So, the question is, if the State meets its burden with just one
witness, would you still refuse to convict based on the fact that the State only
presents one witness?

       [Horner]: I still think it goes back to that one witness. Do you trust that
one witness.

      [The State]: Well, and that’s what the question is saying, is that you trust
them. So, if you believed them, would you convict or refuse to convict?

       [Horner]: It would be hard.

               ....

        [The State]: . . . . I need you to come back to this question, okay? So, I put
my one witness on, and that one witness proves my case to you. Okay? So, the
case is proven.

       THE COURT: And, Mr. Moss, if I could interject. This is a hypothetical.
He’s not talking about this case. It’s just a hypothetical situation. Okay? You may
proceed.

       [The State]: Thank you, Judge. And so, I put my one witness on and my
one witness convinces you beyond a reasonable doubt, it proves my case. So, if I
prove my case beyond a reasonable doubt, I’m entitled to a conviction. Right?

       [Horner]: Right.

       [The State]: Right? So, would you convict or would you refuse to convict
based on the fact that I only put on one witness?

       [Horner]: I guess it would be how I felt.

       [The State]: Okay.


                                          18
       [Horner]: If I could remove that there was any kind of doubt in my mind
       --

       [The State]: Well, and that’s --

       [Horner]: Whether it’s one witness or 10.

       [The State]: Sure, sure. But the question I’m saying is that -- that -- we’ve
reached that point. Okay? The question is giving you the answer. The question
says, you’ve made up your mind and you think the defendant committed the
offense. Okay. So, if you thought the defendant committed the offense, would you
convict him or would you refuse to?

       [Horner]: If I totally think that he committed it, I can vote that he -- go by
the law of his guilt.

       [The State]: You would find him guilty. Now, if I achieve that in your
mind with just one witness, would that -- would one witness change the calculation
or would it be the same?

       [Horner]: I think it could change. It’s got to be the total package.

       [The State]: Okay. So --

       [Horner]: You know, there’s more involved than just one witness.

       [The State]: Sure. Well, not -- not in this scenario. Not in this alternative.

       [Horner]: I don’t like the scenario, then.

               ....

       [The State]: So, it sounds to me that you’re saying that, even if one witness
convinced you beyond a reasonable doubt, you might not be able to convict.

       [Horner]: Depends on the rest of the information.

       [The State]: Okay. All of the information in the trial is the one witness.

       [Horner]: One witness.


                                          19
               [The State]: That’s it. That’s all of the information in the trial in this
       hypothetical scenario. There’s nothing else. And that one witness convinces you
       of the defendant’s guilt, so I’ve proven my case to you. Right? Would you refuse
       to convict or would you convict after I’ve proven my case to you?

               [Horner]: If we got to that point, I would have to make that decision.

               [The State]: Well, sir, are you refusing to answer this question?

               [Horner]: Yeah.

               [The State]: Why would you refuse to answer this question?

               [Horner]: No, I just -- I just -- I’m just having a hard time with one person
       totally changing somebody’s life.

             [The State]: Sure. And that’s -- that’s why we address this issue and that’s
       why we’re testing the limits of the law.

               [Horner]: Yeah.

               [The State]: That’s why I bring it up. So, what do you think? . . . .

               [Horner]: I’d have a hard time.

               [The State]: So, you would refuse to convict.

               [Horner]: Yeah.

The State then moved to strike Horner from the jury panel, and Akin attempted to rehabilitate him:

              [Akin’s Counsel]: Sir, so, I mean, Mr. Moss told you that that one witness
       convinced you. . . . Now, if the one witness did not convince you, obviously you
       wouldn’t convict. Is that right?

              [Horner]: Yeah, I guess. Apparently I didn’t understand what the one
       witness said, so I don’t know.

              [Akin’s Counsel]: Well, that’s fine. You would -- you would -- if -- if you
       learned as a juror in a case that there was only one witness, before you heard that
       one witness testify, would you say, Hey, there’s only one witness, I couldn’t
       convict, or would you wait to listen to what that witness has to say?
                                                 20
               [Horner]: Well, I can’t say that because I’ve never been in that situation.

               [Akin’s Counsel]: I’m sorry?

               [Horner]: I couldn’t ever say that because I haven’t been in that situation.

              [Akin’s Counsel]: Okay. I understand you haven’t been in that situation.
       What we’re trying to do is see if you can follow that law that you would -- you
       would listen and consider what that witness says.

             [Horner]: I would listen, yes. I’m not going to just on one witness turn off
       my hearing aid.

               [Akin’s Counsel]: But -- so, you would still -- you wouldn’t automatically
       acquit because . . . there’s only one witness?

               [Horner]: I wouldn’t be a very good juror if I didn’t listen to every word
       said. It’s not fair to either side.

             [Akin’s Counsel]: So, you would still be able to listen and consider and
       make your judgment based on what that witness told you. Correct?

               [Horner: Yeah.

               [Akin’s Counsel]: Okay. All right. Your Honor, I’d object. He said he
       could listen and consider what the one witness told him.

               THE COURT: I’m going to sustain the challenge.

       Although the State did not specifically state the basis of its challenge to Horner’s

qualifications to sit as a juror, the context of the challenge shows, and the parties agree, that the

challenge is based on Articles 35.16(b)(3) and 38.07(b)(1) of the Texas Code of Criminal

Procedure. The former provides that the State may challenge a juror for cause if “he has a bias or

prejudice against any phase of the law on which the State is entitled to rely for conviction or

punishment.” TEX. CODE CRIM. PROC. ANN. art. 35.16(b)(3) (West 2006). Under the latter, the

                                                 21
uncorroborated testimony of a victim under seventeen years of age at the time of an offense is

sufficient to support a conviction for, inter alia, sexual assault or indecency with a child. See TEX.

CODE CRIM. PROC. ANN. art. 38.07(b)(1) (West Supp. 2014); State v. Dudley, 223 S.W.3d 717, 726

(Tex. App.—Tyler 2007, no pet.); Ruiz v. State, 891 S.W.2d 302, 304 (Tex. App.—San Antonio

1994, pet. ref’d). Since the State was entitled to rely on the so-called one-witness rule set forth in

Article 38.07(b)(1) if that witness established all of the elements of the offense beyond a reasonable

doubt, its extensive questioning of Horner was focused on determining whether he would be unable

to render the appropriate verdict. This made the basis of the State’s challenge for cause apparent

to the trial court and the parties, even though it was not explicitly stated. Likewise, Akin’s voir

dire examination of Horner sought to establish that Horner would be able to correctly apply the

one witness rule and render an appropriate verdict. Even though his objection might have been

more clearly stated, we believe the grounds for his objection, in the context of the entire voir dire

examination, were abundantly clear to the trial court and the parties. Akin has preserved this point

of error.

        (b)     Error Was Not Waived

        Nevertheless, the State also contends that, even if Akin initially preserved his point of error,

he waived it when the jury panel was seated without objection. The State points out that, after jury

selection was completed, the trial court read the names of the jurors and asked Akin whether he

had any objections to the jury as seated, to which he answered, “No, your Honor.” The State

argues that, under Thomas, the record must plainly demonstrate that the defendant did not intend

to waive objections he had previously asserted when he subsequently stated he had no objections.

                                                  22
Thomas, 408 S.W.3d at 885. Based on language in Thomas, the State argues that, “if from the

record as a whole the appellate court simply cannot tell whether an abandonment was intended or

understood, then, consistent with prior case law, it should regard the ‘no objection’ statement to

be a waiver of the earlier-preserved error.” Id. Thomas involved the admission of evidence that

had been the subject of a motion to suppress and was later proffered by the State during the

punishment phase following Thomas’ plea of guilty. Id. at 878–79. When proffered, Thomas’

attorney stated he had “‘no objection’ to the admission of the evidence.” Id. at 879. Even in that

context, the Texas Court of Criminal Appeals stressed that the abandonment rule should not be

applied inflexibly, especially “when the record otherwise establishes that no waiver was either

intended or understood.” Id. at 885.

       In a recent case, that Court applied Thomas in the context of previously preserved voir dire

error. Stairhime v. State, 463 S.W.3d 902 (Tex. Crim. App. 2015). The intermediate appellate

court had held that the appellant waived any error related to the trial court’s sustaining the State’s

objections to some of his voir dire questions when, “at the end of voir dire, the trial court asked,

‘Does either side have an objection to the panel or as to the jury as selected?’ [and] [b]oth Appellant

and the State responded, ‘No, Your Honor.’” Id. at 902–03 (quoting Stairhime v. State, 439 S.W.3d
499, 507 (Tex. App.—Houston [1st Dist.] 2014), rev’d, 463 S.W.3d 902. In reversing the Court

of Appeals’ judgment, the Court of Criminal Appeals emphasized that the rule set forth in Thomas

requires the appellate court,

       when assessing the meaning of an attorney’s statement that he or she has “no
       objection” in regard to a matter that may have been previously considered and ruled
       on, [to] ask whether “the record as a whole plainly demonstrates that the defendant
       did not intend, nor did the trial court construe, his ‘no objection’ statement to
                                                  23
            constitute an abandonment of a claim of error that he had earlier preserved for
            appeal.”

Stairhime, 463 S.W.3d at 906 (quoting Thomas, 408 S.W.3d at 885). In applying Thomas, the

Court noted:

            Asking whether there is an objection to “the seating of the jury,” or “to the panel,”
            or “to the jury as selected,” makes reference to no specific event that may have
            occurred previously during the course of the voir dire. The context and timing of
            questions such as those suggest that they refer to nothing more than the process of
            confirming that the parties’ peremptory strike lists have been properly executed to
            arrive at the otherwise intended petit jury.

Id. at 907. In the Court’s opinion, it was not “remotely possible that the trial court’s question . . .

was directed at whether either party desired to waive previously preserved error that may have

occurred during voir dire.” Id. at 906–07. The trial court’s question of whether there were

objections to the jury panel was not sufficiently specific to put a party on notice that the trial court

was not only asking to hear objections on the seating of the jury, but on every issue that may have

occurred during voir dire. Id. at 908. It also appears that, in the case of preserved voir dire error,

there must be evidence in the record of an express, affirmative waiver of the previously preserved

error. Id.13 Thus, the Court held that replying

            “None” or “No, Your Honor,” to the question of whether there is an objection to
            “the seating of the jury,” or “to the panel,” or “to the jury as selected” at the

13
     In Stairhime, the Court stated:

            Examining the record as a whole, we conclude that it demonstrates that Appellant neither intended,
            nor did the trial court likely believe he intended, to waive any error he had previously preserved
            with respect to the questions he wanted to propound to prospective jurors. This is not to say, of
            course, that an appellant may not affirmatively waive his ability to raise previously preserved voir
            dire error on appeal by a clear and unequivocal statement on the record that he wishes to do so.

Stairhime, 463 S.W.3d at 908.

                                                            24
        conclusion of jury selection does not constitute a waiver of any previously
        preserved claim of error during the voir dire proceedings.

Id.

        Similarly, in examining the record in this case, Akin’s negative response to the trial court’s

inquiry whether he had any objections to the jury as seated does not constitute a waiver of his

previously preserved error as to the excused juror. The trial court’s granting of the State’s

challenge of Horner for cause came relatively early in the State’s voir dire. It was only after the

State completed its voir dire, Akin completed his voir dire, and the parties exercised their

peremptory strikes that the trial court asked whether there were any objections to the jury as

selected. In this context, we do not think the trial court intended to inquire, or that the parties

understood it to inquire, whether Akin or the State desired to waive any previously preserved error

occurring during voir dire. Akin did not waive this point of error.14

        (c)      The Ruling Was Within the Trial Court’s Discretion

        When determining whether the trial court erred in its ruling on a challenge for cause, we

examine “the entire record of voir dire to determine if the evidence is sufficient to support the

court’s ruling.” Gonzales v. State, 353 S.W.3d 826, 831 (Tex. Crim. App. 2011) (citing Feldman

v. State, 71 S.W.3d 738, 744 (Tex. Crim. App. 2002)). The trial court’s ruling is afforded “great

deference” since it was able to observe both the demeanor and tone of voice of the venireperson.


14
  We recognize that some of our sister Courts of Appeals have found a waiver under circumstances similar to those in
this case. See, e.g., Ham v. State, 355 S.W.3d 819, 823–24 (Tex. App.—Amarillo 2011, pet. ref’d); Dixon v. State,
No.14-05-00131-CR, 2006 WL 2548175, at *5–6 (Tex. App.—Houston [14th Dist.] Sept. 5, 2006, no pet.) (mem. op.,
not designated for publication); Canales v. State, No. 05-94-01741-CR, 1996 WL 547955, at *4 (Tex. App.—Dallas
Sept. 17, 1996, no pet.) (not designated for publication); Franklin v. State, No. 01-87-00097-CR, 1988 WL 139732,
at *2 (Tex. App.—Houston [1st Dist.] Dec. 22, 1988, no pet.) (not designated for publication). However, none of
these cases had the benefit of the 2015 Court of Criminal Appeals decision in Stairhime.
                                                        25
Id. (citing Feldman, 71 S.W.3d at 744). Deference is particularly “due when the venireperson’s

answers are ‘vacillating, unclear, or contradictory.’” Id. (quoting Davis v. State, 313 S.W.3d 317,

344 (Tex. Crim. App. 2010); Moore v. State, 999 S.W.2d 385, 400 (Tex. Crim. App. 1999)). Only

when the record shows a clear abuse of discretion will we reverse the ruling. Id. (citing Davis,

313 S.W.3d at 344).

       The State may challenge a juror for cause if “he has a bias or prejudice against any phase

of the law on which the State is entitled to rely for conviction or punishment.” TEX. CODE CRIM.

PROC. ANN. art. 35.16(b)(3); Gonzales, 353 S.W.3d at 831. When a venireperson exhibits such

bias or prejudice, “[t]he test is whether the venireperson’s ‘bias or prejudice would substantially

impair [his] ability to carry out his oath and instructions in accordance with the law.’” Gonzales,
353 S.W.3d at 831 (citing Feldman, 71 S.W.3d at 744). When the State makes such a challenge

for cause, it is the State’s burden to establish that the venireperson “is in fact incapable of, or at

least substantially impaired from, following the law.” Castillo v. State, 913 S.W.2d 529, 533 (Tex.

Crim. App. 1995) (citing Hernandez v. State, 757 S.W.2d 744, 753 (Tex. Crim. App. 1988)

(plurality op.)). To have the venireperson struck for cause, the State “must show that the

venireperson understood the requirements of the law and could not overcome his prejudice well

enough to follow the law.” Gonzales, 353 S.W.3d.at 832 (citing Feldman, 71 S.W.3d at 747). In

addition, when the challenge for cause is based on a claim that the venireperson is unable to abide

by the one-witness rule, as in this case, it is not enough to show that the venireperson needed more

than one witness to render a guilty verdict. See Lee v. State, 206 S.W.3d 620, 623 (Tex. Crim.

App. 2006); Castillo, 913 S.W.2d at 533. Rather, the State must show that the venireperson “could

                                                 26
not convict based on one witness whom they believed beyond a reasonable doubt, and whose

testimony proved every element of the indictment beyond a reasonable doubt.” Lee, 206 S.W.3d

at 623; Castillo, 913 S.W.2d at 533.

       Akin admits that the record shows that Horner understood the law concerning the State’s

burden of proof. He argues that the voir dire of Horner shows that the State failed to carry its

burden of showing that Horner would not follow the law, since he affirmed that he would listen to

all the evidence and return a guilty verdict if the State met its burden of proof. However, this one

general statement does not require the conclusion that Horner would follow the law and conform

to the one witness rule specifically. We think that the record, as set forth above, shows that

Horner’s responses to the State’s questions are, at best, vacillating, unclear, and contradictory.

That is evident by the State’s extended questioning, in which it attempted mightily to elicit a clear

and unequivocal answer from Horner. In such a case, the trial court’s ruling is entitled to particular

deference.   Further, the State repeatedly asked Horner if he would refuse to convict the

hypothetical defendant if there was only one prosecution witness, yet that witness convinced him

beyond a reasonable doubt of the defendant’s guilt. A similar question was approved by the Texas

Court of Criminal Appeals as sufficient under Castillo to establish the State’s valid challenge for

cause based on the one-witness rule. See Lee, 206 S.W.3d at 623–24. Finally, after repeated

attempts by the State to get his definitive answer, Horner flatly stated that he would refuse to

convict, even if the one witness convinced him of the defendant’s guilt. The record supports the

finding that Horner was at least substantially impaired from following the law. Therefore, we find



                                                 27
no abuse of discretion in the trial court’s granting the State’s challenge for cause. We overrule

this point of error.

        We affirm the judgment of the trial court.




                                             Josh R. Morriss III
                                             Chief Justice

Date Submitted:        August 10, 2015
Date Decided:          September 16, 2015

Do Not Publish




                                                28